Title: From George Washington to John Ballendine, 18 April 1758
From: Washington, George
To: Ballendine, John


Mr John Ballendine. 
Sir.Ft Loudoun, the 18th of April, 1758.    
We are in great and immediate want of Iron, of the following dimensions; vizt
Two ton, of one-inch, square bars—
One ton, of three-inch broad, and half an inch thick, ditto.

Be pleased, therefore, to send the whole, or part thereof to this place, without delay. Dispatch in this, will encourage me to contract with you for iron on future occasions.
Mr Smith has written to you for iron once or twice, before, and received none: Pray write me word how far we may depend on you now? I entreat, that you will not disappoint us. I am Sir, Your very hble Servant,

Go:W.

